Martin, J.
The only question involved on this appeal is whether, after proceedings supplementary to execution had been instituted and a receiver appointed therein, who had qualified, the issuing of another or second execution, and a levy under it, was irregular and void, because made before the receiver was discharged. The institution of supplementary proceedings, after return of execution against property, does not preclude the issuing of another execution upon the same judgment. The two proceedings, having the same object in view,—the collection of the judgment,—may be pursued concurrently. Smith v. Mahony, 3 Daly, 285; Gates v. Young, 17 Wkly. Dig. 551. Hor will the proceedings be superseded by the issue of a second execution, unless it clearly appears that the property levied upon undisputably belongs to the debtor, and is abundantly sufficient to satisfy the debt; and then the creditor may be compelled to elect between the execution and the proceedings. Fellerman’s Case, 2 Abb. Pr. 155, 11 How. Pr. 528; Farqueharson v. Kimball, 18 How. Pr. 33, 9 Abb. Pr. 385, note; Hanson v. Tripler, 1 Code Rep. (N. S.) 154, 3 Sandf. 733; Owen v. Dupignac, 9 Abb.Pr. 180; Conway v. Hitchins, 9 Barb. 378. Under these authorities, it would seem that the plaintiff was authorized to issued the second execution in this case, although *616proceedings supplementary to execution had been instituted and were then pending; and that, as these remedies were, concurrent, the plaintiff might pursue either or both, unless the property acquired by the supplementary proceedings, or levied upon by virtue of the execution, indisputably belonged to the debtor, and was amply sufficient to satisfy the debt, and that in.that case he could be compelled to elect between the two proceedings. We think the plaintiff had the right to have the second execution issued, and, as there was ,a question as to the ownership of the property levied upon, the appellant was not required to elect between the two remedies.
But it is said that by operation of law the receiver upon his appointment became vested with the title to the property of the judgment debtor, and a levy upon any such property, or sale of it in pursuance thereof, would be irregular and void. The case of Walling v. Miller, 108 N. Y. 173, 15 N. E. Rep. 65, is relied upon to sustain that claim. We think that case is clearly distinguishable from the case at bar. In that case the receiver, who was appointed in an action in the supreme court, and not in proceedings supplementary to execution, was in possession of the property when it was sold by the sheriff, and it was held that the sale was illegal and void. In this case, however, the receiver was not only not in possession of the property levied upon, but his affidavit shows that he did not claim any right or interest in it. It was claimed by a third person, under a transfer that he did not propose to attack, for the reason that he had not been directed by the judgment debtor to do so, and because he regarded it doubtful if it could be successfully assailed. Moreover, he regarded his duties as receiver practically at an end, and was about to apply for his discharge. In Varnum v. Hart, 119 N. Y. 108, 23 N. E. Rep. 183, it was held that, where a sheriff was in possession of property, a sale thereof by him while the property was in his possession, but after the appointment of a receiver, was not void, but, at most, irregular, and that the case of Walling v. Miller was distinguishable from that case. We need not now consider or decide the question whether the plaintiff should have obtained consent of the court before selling the property levied upon under the second execution, but, under the circumstances disclosed by the papers used on this motion, we think the issuing of the execution was authorized, and the learned county judge erred in vacating and setting it aside, and in setting aside the levy of the sheriff under it. Therefore the order should be reversed. Order reversed, with $10 costs and disbursements.
Hardin, P. J„ concurred.
Merwin, J.
I favor reversal, upon the ground that it was not shown that the property levied upon under the second execution was owned by the defendant at the commencement of the supplementary proceedings.